Citation Nr: 0427070	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  01-08 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant; his mother; his sister


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
post-traumatic stress disorder and evaluated it as 50 percent 
disabling.

With the grant herein of a 70 percent schedular disability 
rating for PTSD, the veteran becomes eligible for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  38 C.F.R. § 4.16(a) 
(2003).  The record shows he is unemployed, and that the 
Social Security Administration has granted disability 
benefits based solely on an "anxiety-related disorder."  
This claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, due to near-continuous depression 
affecting his ability to function independently, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

2.  The record does not demonstrate that the veteran 
experiences gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or is a danger to himself or 
others.

CONCLUSION OF LAW

The criteria for a 70 percent rating for the veteran's post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for post-traumatic stress disorder.  
In this context, the Board notes that a substantially 
complete application was received in November 1999.  The AOJ 
denied the claim in February 2000, prior to the passage of 
the VCAA.  Subsequently, in December 2000, the AOJ issued a 
rating decision granting service connection, which the 
veteran now appeals.  In July 2001, prior to the 
certification of this claim to the Board, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claims for service connection and for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  The VA again 
notified the veteran of its duties to notify and assist in 
March 2003.  Thus, the Board finds that the content and 
timing of the July 2001 and March 2003 notices comport with 
the requirements of § 5103(a) and § 3.159(b).




Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for post-traumatic stress 
disorder (PTSD) in December 2000, and was evaluated at 50 
percent disabling under DC 9411.   

Under the rating criteria for PTSD, which is rated generally 
under mental disorders, a 30 percent rating is appropriate 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's most recent VA examination for PTSD was in 
February 2002.   The veteran reported that he was fired from 
his last job in January 2000 for fighting over a hammer.  He 
reported feeling depressed and that he lacked the desire to 
be around anyone.  He reported that he gets mad if things do 
not go his way.  He stated he had been divorced five times, 
and that he has two grown daughters with whom he is not in 
contact.  The veteran lives with his mother and sister.  He 
experiences extreme anxiety, resulting in panic attacks if 
left alone for more than 30 minutes.  The veteran's sister 
helps him by cooking and by washing his clothes.  She also 
puts out his many medications for him.  

Upon examination of his mental status, the examiner noted 
that the veteran was somewhat regressed in his behavior and 
was in an anxious mood, tending to pick at his fingernails.  
The veteran maintained adequate eye contact.  He spoke in a 
slow rate of speech.  He reported he is able to shower 
himself and make his bed.  He was oriented to person, place, 
and time, though he admitted that usually he forgets what day 
it is and has difficulty concentrating.  He admitted to panic 
attacks with his heart racing, causing him to become 
disoriented, confused, and scared, especially if he is alone.  
He admitted to auditory hallucinations, which had been 
occurring for years, in which there is a voice having a 
running commentary on his actions.  He reported that the 
voice is derogatory and tells him he should or should not be 
doing this or that.  He admitted to suicidal thoughts, but 
stated he had no current plans.  He admitted to having a 
depressed mood, nearly every day, which has increased in 
severity recently.  He reported feeling tired and weak, and 
having no interest.  Unless he takes sleeping pills, he 
experiences insomnia.

Regarding his PTSD, the veteran continues to experience 
flashbacks, nightmares, and recurring memories.  He continues 
to avoid talking about Vietnam, and avoids other veterans and 
people in general.  He generally avoids restaurants, but when 
he does go, he has a hard time eating in front of people, as 
he has to keep looking around.  He was detached and 
hypervigilant.  He was startled by car backfires.  He was 
irritable, especially toward his sister.  

The diagnoses noted were PTSD, chronic, delayed onset; 
alcohol dependency in sustained full remission; panic 
disorder with agoraphobia; and schizo-affective disorder.  
The examiner noted that the veteran cannot be responsible to 
take his own medications due to concentration difficulties.  
He further stated that the veteran is dysfunctional, both 
occupationally and socially.  

In May 2002, the veteran underwent psychological assessment 
at the Battle Creek VA Medical Center (VAMC) to determine 
eligibility for the in-patient PTSD program.  He reported 
feeling depressed and being easily agitated.  He was also 
easily angered.  He reported avoiding social contact in order 
to prevent conflict.  He reported hypervigilant symptoms.  He 
stated his sleep was disturbed but is helped with medication.  
He had nightmares and reported intrusive thoughts of combat.   
He also reported prior substance abuse.  In terms of 
vocational history, the veteran reported that he went to 
school to the 10th grade, and did not acquire a GED.  He 
worked a variety of jobs.  He stated he was fired from his 
favorite job for getting angry at his supervisor.  He also 
stated that in 1999, he tried to kill a coworker, which 
partially precipitated his quitting the use of alcohol.  He 
had not worked since January 2000.  He denied leisure 
interests. 

Upon examination, the veteran was noted to be fully oriented.  
His memory was grossly in tact and his speech was clear and 
coherent.  His affect was appropriate.  He admitted suicidal 
ideation in the past, but denied current plans to harm 
himself.  He denied homicidal ideation or a current intent to 
harm others.  He denied auditory hallucinations, but had had 
them in the past and was currently on medication to alleviate 
that problem. 

The diagnosis noted was PTSD.  In assessing his level of 
impairment, the examination resulted in a conclusion that the 
veteran's Global Assessment of Functioning (GAF) score was 
36, which is indicative of major impairment in several areas, 
such as work, family relations, judgment, thinking, and mood.
 
In October 2002, the veteran was accepted to and voluntarily 
admitted himself into the Battle Creek VAMC intensive PTSD 
treatment program.  On his day of admission, he underwent 
mental assessment.  Responses and findings were similar to 
the May 2002 assessment discussed above.  The veteran did 
admit that his last suicidal ideation was not very long ago, 
but he was "chicken."  He had thought about death by 
overdose or carbon monoxide.  He also stated he has a reason 
to live, which was his mother.  He reported that when he does 
have auditory hallucinations, it is generally at night, and 
the voices are of a negative vein, telling him he is no good.  
The veteran completed the month long program.  His discharge 
order, dated in November 2002, and its addendum dated in 
January 2003, stated that the veteran was involved in 
individual and group psychotherapy sessions in which he was 
presented with strategies for coping more effectively with 
his problems of sleep disturbance, depressed mood, social 
isolation, avoidance, intrusive thoughts, hypervigilance, 
nightmares, and anger control difficulty.  Although the 
veteran's problems were stable enough to resume an outpatient 
level of care, the examiner noted that they continued to be 
severe and significant problems for him. 

In addition to the medical evidence, the veteran testified in 
two personal hearings in conjunction with his claim for an 
increased evaluation.  First, in April 2003, the veteran 
testified before a decision review officer at the RO level.  
His mother and sister also testified.  Regarding his ability 
to maintain relationships, he stated had been married five 
times, all of which ended in divorce.  He stated that his 
mother was his best friend, which his sister reiterated.  As 
to his sleep difficulties, the veteran testified that with 
the current television coverage of the war, he was 
experiencing more flashbacks, about once a day.  He was also 
having more nightmares.  He spoke to starting his own 
"personal war on crack heads."  Regarding his mood, he 
stated that since he quit drinking, he does not care as much 
about anything, and that he gets depressed easily.  He also 
stated he has no concentration and has experienced memory 
loss.  The veteran's sister testified that when he returned 
from the in-patient treatment at the Battle Creek VAMC, his 
mood was uplifted for a short period of time.  She further 
stated, however, that this improvement only lasted about a 
month.

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge in a personal hearing in St. Petersburg, 
Florida.  He described his various symptoms as they were 
currently affecting him.  In terms of concentration, the 
veteran testified that he tries to read to exercise his mind, 
as was suggested to him during his PTSD therapy sessions.  He 
stated that it takes him four or five times to understand 
what he is reading, and by the time he finishes the page, he 
cannot remember what he has read.  He also noted that he does 
puzzles as a part of his therapy, and is able to organize the 
pieces by color.  Regarding sleep difficulties, he testified 
that he does not have any, primarily because he takes 
sleeping pills.  When he does not take the pills, he wakes 
regularly, often from nightmares.  Concerning his ability to 
maintain relationships, he testified that he still lives with 
his mother and his sister, and that they tend to stay out of 
his way to avoid confrontation.  He further stated that he 
does not mean them harm, but he does get agitated with them, 
and has a tendency to "go off" on them.  He reported that 
his nephew occasionally visits him.  The veteran does not 
leave the house much.  He testified that he does go for walks 
sometimes.   The veteran reported an occasion on which he 
went off his medication and had thoughts of suicide.  To that 
end, in making a grocery list, he put "shotgun shells" at 
the top of the list.  When his mother and sister saw what he 
had written, they called the police, at which time he went 
back on his medication.  The veteran additionally testified 
to his anger problem, which he attributed to his military 
training that had taught him "to kill or be killed."  He 
stated that when he left the army, he "took control," but 
then "they wanted to call it off" so they put him in jail.

To review, the veteran's psychiatric disorder is currently 
rated at 50 percent disabling.  The Board notes that although 
the most recent VA examination dates back to 2002, the 
veteran did not raise any new symptoms when describing his 
condition during his July 2004 personal hearing.  Therefore, 
the Board is confident that it may proceed.

The veteran's PTSD is manifested by near-continuous 
depression which affects his ability to function 
independently.  He avoids leaving his home so as to avoid 
contact with people other than his mother and sister.  He is 
not considered responsible enough to take his own medication.  
His sister sets it out for him.  When not taking his 
medication, he has impaired impulse control.  He becomes 
easily agitated and angered, and "goes off" on his sister 
as a result.  She and his mother tend to stay out of his way 
for this reason.  When he is left alone, he experiences 
extreme anxiety, the result of which are panic attacks, 
during which he becomes confused and disoriented.  He has 
problems concentrating and remembering things.  When not 
taking his medication, he has auditory hallucinations, with a 
negative "running commentary" about his actions.  He has 
difficulty adapting to stressful situations, as evidenced by 
his work history.  He has been fired from at least two jobs 
for reasons involving threatened or actual violence.  As a 
result, he has not worked since 2000.  The Board finds that 
these symptoms more nearly approximate the criteria listed 
under the 70 percent rating, and thus warrant the higher 
rating.  

The Board notes that it is not shown in the record that the 
veteran manifests symptoms for the next higher (100 percent) 
rating, such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations, or 
grossly inappropriate behavior.  He has not been shown to be 
in persistent danger of hurting himself or others.  Nor is it 
shown in the record that the veteran manifests 


intermittent inability to perform activities of daily living, 
including aspects of personal hygiene.  Thus, a total 
disability rating (100 percent) is not warranted.


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



